Citation Nr: 0702575	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  00-20 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating for lipomas 
of the left axilla and left arm.  

2.  Entitlement to an increased rating for allergic rhinitis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in April 1977 after more than 22 years of 
active service.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from July 1999 and January 2000 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  

In October 2001, the Board remanded the case to the RO for a 
videoconference hearing before a Veterans Law Judge, and that 
hearing was held in September 2002.  The Board thereafter 
remanded the case in June 2003, and in January 2006, the RO 
notified the veteran that it was returning the veteran's 
appeal to the Board.  

In March 2006, the Board notified the veteran that the 
Veterans Law Judge who conducted the September 2002 hearing 
was no longer employed by the Board and informed him of his 
right to another Board hearing.  The veteran requested he be 
scheduled for another Board videoconference hearing, and in 
May 2006, the Board remanded the case for the requested 
hearing.  In letters dated in June 2006 and July 2006, the RO 
notified the date in August 2006 scheduled for the hearing.  
The veteran did not appear at the hearing, but his 
representative presented argument on behalf of the veteran at 
that time.  In addition, the veteran's representative 
submitted a written statement in October 2006.  


FINDINGS OF FACT

1.  Prior to September 15, 1998, the veteran's lipomas of the 
left axilla and left arm were manifested primarily by 
subcutaneous nodules with complaints of occasional burning 
and tingling; there was no showing of exfoliation, exudation, 
or itching.  

2.  Competent medical and credible lay evidence of record 
establishes that from the date of surgery, September 15, 
1998, residuals of a lipoma excisions on the left axilla and 
arm predominantly consist of superficial scars with the 
axilla scar measuring 9.5 by 3 centimeters (cm) and the left 
arm scar measuring 1.2 cm by 3 cm, a combined area of less 
than six square inches or 39 square cm; those scars have been 
productive of no more than intermittent pain.  

3.  The veteran's allergic rhinitis is manifested primarily 
by sneezing, watery eyes, nasal congestion, and runny nose 
with clear discharge; there are no nasal polyps; there is no 
evidence of episodes requiring bed rest, nor is there 
evidence of more than six non-incapacitating episodes per 
year


CONCLUSIONS OF LAW

1.  Prior to September 15, 1998, the criteria for the 
assignment of an initial compensable rating for lipomas of 
the left axilla and arm were not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7819 
(2002).  

2.  From September 15, 1998, the criteria for the assignment 
of an initial 10 percent rating for the residuals of 
excisions of lipomas of the left axilla and left arm have 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7819 (2002); 
38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Codes 7804, 7819 
(2006).  

3.  The criteria for a rating in excess of 10 percent for 
allergic rhinitis have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.20, 4.97, Diagnostic Codes 
6510, 6522 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In letter to the veteran dated in November 2003, the RO 
explained that the evidence required to substantiate his 
claims for higher ratings for his lipomas of the left axilla 
and arm and for his allergic rhinitis was evidence showing 
that his service-connected conditions had become worse.  The 
RO told the veteran that examples of this type of evidence 
would include treatment records for his conditions from his 
private physician or other health care providers, VA 
treatment records, or statements from friends or family about 
his disability.  The RO notified the veteran of what evidence 
it had obtained and that it would obtain and what evidence he 
should submit.  The RO explained that VA was responsible for 
getting relevant records from any Federal agency and that on 
his behalf VA would make reasonable efforts to get other 
relevant records he identified and for which he supplied 
appropriate release authorizations.  The RO stated that this 
was an opportunity for the veteran to tell VA about any 
evidence it may not have considered and requested that if he 
knew of no additional evidence to please let it know as soon 
as possible.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claims, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

With respect to the Dingess requirements, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his increased rating claims but 
not provide notice of the type of evidence necessary to 
establish an effective date prior to the RO most recent 
readjudication of the claims in June 2005.  Despite the 
inadequate notice provided to the veteran on the latter 
element the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby).  In 
this case, with respect to the assignment of a 10 percent 
rating for the residuals of excisions of lipomas of the left 
axilla and arm as of September 15, 1998, the Board is 
employing the principles of staged ratings long propounded by 
the Court since its decision in Fenderson v. West, 12 Vet. 
App. 119 (1999), and the veteran has himself contended that 
this is the proper effective date for such a rating.  As to 
the matter of entitlement to an increased rating for allergic 
rhinitis, the preponderance of the evidence is against that 
claim, rendering moot any question as to effective date.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  

In this case, the decisions from which the appeal arises, 
that is, the July 1999 and January 2000 rating decisions 
themselves predated the effective date of the VCAA in 
November 2000, and the VCAA notice in 2003 obviously could 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not address 
whether, and if so how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that notice error of this kind may be non-
prejudicial to a claimant.  In this respect, all the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Moreover, notice that was given was 
complete prior to the RO's June 2005 readjudication of the 
claims on the merits.  See Supplemental Statement of the Case 
issued during that time and Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

The veteran has been provided the opportunity to respond to 
the November 2003 letter and over the course of the appeal 
has had multiple opportunities to submit and identify 
evidence and has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
The Board finds that the failure to provide the veteran with 
all the specific types of notice outlined in the VCAA prior 
to the initial unfavorable determination has not harmed the 
veteran and that no useful purpose could be served by 
remanding the case on that account.  See 38 U.S.C.A. 
§ 7261(b) (West 2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) rev'd on other grounds 444 F.3d 1328 (Fed. Cir. 
2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  In addition, the 
veteran has been provided multiple VA examinations.  The 
Board notes that throughout the appeal the veteran has 
reiterated that actions to obtain originals of VA medical 
records dated from approximately 1979 to 1981, last known to 
be at the VA Medical Center (VAMC) in Long Beach, California, 
have been unsuccessful, and he suggests that VA efforts to 
obtain those records have been inadequate and incomplete.  He 
documented unsuccessful attempts made by the VAMC at his 
request to retrieve the records from its records repository.  
In addition, the record shows that the RO's requests to the 
VAMC and the National Personnel Records Center were 
fruitless, and the RO informed the veteran of this.  The 
veteran has emphasized his dissatisfaction with VA actions, 
but he has in fact provided copies of the records in 
question, and the Board will consider them it its 
adjudication of the claim concerning the initial rating for 
lipomas of the left axilla and left arm.  The veteran 
provided testimony at the hearing in September 2002, and has 
provided extensive written argument concerning his claims.  
The Board finds the record adequate for rating purposes, and 
under these circumstances, there is no duty to provide 
another examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2006).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

In general, the degree of impairment resulting from a 
disability is a factual determination, and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  That will be the focus with respect to the allergic 
rhinitis increase rating claim.  The Boar notes, however, 
that the veteran's claim regarding the rating for his lipomas 
of the left axilla and left arm was placed in appellate 
status by disagreement with the initial rating award and is, 
therefore,  an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. §§ 3.102, 4.3.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v.  Derwinski, 2 Vet. App. 625, 629 (1992).



Lipomas of the left axilla and left arm

Factual background

The veteran's chronological service medical records do not 
show complaint, finding, or diagnosis of lipomas of the left 
axilla and left arm, but at the veteran's service retirement 
examination in February 1977, the examiner noted that lipomas 
of the left axillary area and left arm had appeared since 
removal of a lipoma in the area of the right scapula in March 
1973.  (Service connection is also in effect residuals of 
excision of lipoma, right scapula, with recurrence of lipoma, 
and that disability has been assigned a separate rating not 
at issue in this decision.)

At a VA examination in September 1977, the examiner noted 
that the veteran complained of mild residual tenderness in 
the area from which a lipoma had been removed in March 1973.  
The examiner found a well-healed scar and a recurrent lipoma 
in the scapula area and said that findings were otherwise 
normal.  At a November 1979 VA examination, there were again 
findings of a recurrent lipoma in the right subscapula area, 
but the examination report did not include any mention of 
lipoma of the left axilla and arm.  

A VA medical certificate from the VA Hospital, Northport, New 
York, dated in March 1981 shows that at that time the veteran 
complained of a growth under his left armpit since 1979, 
which had increased in size recently.  He reported that the 
growth had caused intermittent burning pain and loss of work 
days.  The examiner noted the veteran's history of a previous 
benign lipoma on the back, and on examination found a mobile 
mass in the left axillary area.  The diagnosis was history of 
multiple lipomas with mass, consistency of lipoma, that 
causes the patient discomfort.  The veteran was referred to 
the surgery clinic.

An outpatient record from a military medical facility shows 
that in May 1981 the veteran requested a second opinion.  He 
reported that he had had a lipoma under the left axilla for 
one year that had been increasing in size recently.  
Examination showed a 2 by 3-centimeter soft mass in the left 
axilla.  The assessment was probable lipoma.  The physician 
noted that the veteran had surgery scheduled at Northport.  

Records from the Northport VA medical facility show that 
outpatient surgery planned for May 1981 was cancelled.  

In November 1996, the veteran submitted copies of letters and 
statements dated in the 1980s.  In a letter dated in 
July 1983, the veteran said his lipoma condition below his 
left armpit had appeared to grow gradually, and he said the 
same in a letter dated in November 1986 and in another 
statement dated in July 1987.  In a statement dated in 
October 1996, the veteran reported that his last evaluation 
for the mass under his left armpit had been at the Northport 
VAMC in 1981, and the mass had increased in size since them.  
He said there had no apparent growth in the mass in recent 
months, but there had been some occasions when he felt 
tingling/burning sensations.  

At a VA examination in March 1997, the veteran's history was 
that he had a lipoma excised from the scapular area in 
service in 1973 and had subsequently developed a new lipoma 
on the right back and left axilla.  He was also noted to have 
a third lipoma on the left arm.  The veteran complained of 
occasional burning and tingling of the lipoma in the left 
axilla.  The physician said his objective findings included a 
soft, subcutaneous nodule in the left axilla, measuring 11 by 
10 centimeters, and a 2-centimetr subcutaneous nodule on the 
left arm.  The diagnosis was lipoma.  

A VA medical record shows the veteran was seen in August 1998 
to establish a primary care provider.  Examination at that 
time showed soft fleshy lumps including in right posterior 
thorax, left lateral thorax and left upper forearm.  The 
impression was possible lipomas, and the plan included a 
surgery referral.  

An operative report from Nellis Federal Hospital shows that 
in September 1998 the veteran underwent excision of a lipoma 
from his back and also underwent excision of lipomas from the 
left axilla (15 by 15 centimeters) and the left arm (2 by 3 
centimeters.  The veteran was seen ten days later at a VA 
outpatient clinic for suture removal and removal of a drain 
from the left axilla.  At that time, the veteran complained 
of pain and edema in the axilla area.  The physician said the 
veteran was healing well, and he was again seen for follow-up 
in November 1998 when there was small amount of fluid from 
the back wound.  In a nurse's note in November 1998, the scar 
on the left upper arm measured 1 inch, and the scar on the 
upper lateral thorax measured 2.5 inches.  

At a videoconference hearing held in January 1999 in 
conjunction with other claims, the veteran's wife testified 
that over the years from service to his surgery in 
September 1998, the veteran would complain of itching burning 
discomfort as the lipomas grew and he would complain that he 
could not put his left arm down very well.  She also 
testified that the lipomas became very unsightly and that he 
currently had scars from the surgery in September 1998.  The 
veteran and his wife testified that following the surgery, 
there had been some fluid drained from the excision site on 
the veteran's back.  

VA outpatient records include no further mention of the 
lipomas of the left axilla and arm until October 1999 when a 
physician noted evidence of previous lipoma surgery to the 
left axilla and back.  He said there was some swelling 
evident at the left axilla and some complaint of pain in the 
axillary area.  

At a VA fee-basis dermatology examination in December 1999, 
relative to the lipomas of the left axilla and arm, the 
physician stated that on the left axilla there was a 
horizontal cicatrix with what the veteran felt was a mass 
underneath.  The physician said the mass was ill defined and 
hard to specifically find.  He said there was also a linear 
cicatrix under the left upper arm.  The physician said there 
was no ulceration, exfoliation, or crusting although he 
referred to the subcutaneous masses as uncomfortable.  He 
stated that the veteran reported some numbness and some 
discomfort in the shower when coming in contact with hot or 
cold water or occasional discomfort upon movement.  In an 
addendum report dated in January 2000, the physician said 
that areas of subcutaneous lipomatous masses included the 
left axilla and left forearm and these were adjacent to scars 
from previous lipoma excisions.  Color photographs dated in 
January 2000, including the left axilla and arm do not show 
scars clearly.  

VA outpatient records show that in June 2001, the veteran saw 
the surgeon who performed the excision of the lipomas of the 
back, left axilla and left arm in September 1998.  The 
veteran was concerned about the possibility of recurrence of 
the mass on his back and axilla.  On examination, the surgeon 
stated there were no recurrent masses on the back or axilla.  
The diagnosis was history of lipoma.  

At the September 2002 hearing, the veteran testified that 
since the excision of the lipomas of the left axilla and left 
arm he had continued itching, sensitivity, and burning 
sensations when taking a shower and at other times.  He 
testified that the lipomas were recurring and he might need 
surgery again.  He testified that before the excisions of the 
lipomas in 1999 [sic 1998] the lipoma on his back bulged 
under his shirt; he did not testify as to the appearance of 
the lipomas of the left axilla or left arm.  

At a fee-basis VA dermatology examination in March 2004, the 
veteran reported that lipomas excised from the left axilla 
and left arm had recurred.  He said he had burning, tingling, 
and a little bit of pain on the lesions that had recurred.  
He reported that he was having ongoing discomfort due to the 
recurrence of previously removed lipomas and found that the 
lipoma of the left arm fluctuated in size.  The veteran 
stated that the lipomas gave him burning and pain and that he 
had significant discomfort when he was doing any type of 
physical activity, particularly that which involved using his 
upper body and upper extremities.  

Examination revealed a well-healed cicatrix on the left 
trunk.  The scar was atrophic, freely movable, not bound 
down, nonpainful, nontender, and soft to touch.  The 
physician stated that the veteran still felt itching and 
burning at that site.  The physician also described a well-
healed cicatrix on the left forearm, which was freely 
movable, stable, not bound down, and nontender.  The veteran 
stated that this site occasionally got additional papules 
associated with it that were transient.  The physician stated 
that each site occupied less than one percent of the total 
body surface area.  He said the area on the left upper arm 
occupied approximately 3 centimeters at its horizontal 
length.  The area in the let axilla was approximately 3 
centimeters in diameter.  On diagrams that accompanied the 
examination report, the physician identified a 3-centimeter 
scar on the left arm with little lumps, but no itching or 
burning.  He identified a 5-centimeter scar in the left 
axilla with itching and burning.  

In an addendum to his examination report, the fee-basis 
physician stated that review of the veteran's claims file 
revealed references to treatment of lipomas at various times 
in that past and otherwise simply showed routine medical 
records.  

At a fee-basis VA examination in January 2005, conducted by 
the same dermatologist who examined the veteran in 
December 1999 and March 2004, the veteran reported ongoing 
discomfort from the previously removed lipomas, which had 
been excised in 1998.  Under subjective findings, the 
physician said these lesions exhibited burning and pain.  The 
veteran reported the lesions gave him significant discomfort 
when he was doing any type of physical activity, particularly 
any activity involving the use of the upper body and upper 
extremities.  

On physical examination, the physician said that the 
veteran's skin was smooth, but was atrophic in the area of 
the scars from excision of the lipomas.  The physician 
referred to a diagram, which identifies scar locations, 
including a 3-centimeter by 9.5-centimeter scar on the left 
axilla and a 1.2-centimeter by 3-centimeter scar on the left 
arm.  He said the scars were stable but exhibited depression 
of the skin, with each scar approximately 4 to 5-millimeters 
in depth.  The physician said the scars were movable and 
flexible.  When asked to describe any limitation of motion or 
other limitation of function caused by a scar, the physician 
said that on even small movements, the veteran felt pain in 
the scar areas, at times.  Color photographs show a faint 
scar on the left arm and a definite scar on the left axilla.  

Analysis

In the rating decision from which this appeal arises, the RO 
assigned an initial noncompensable rating for the veteran's 
lipomas of the left arm and axillia, effective May 1, 1977, 
the day following the veteran's retirement from service.  The 
RO rated the disability pursuant to the diagnostic code for 
benign skin growths at 38 C.F.R. § 4.118, Diagnostic Code 
7819.  

During the pendency of the appeal, effective August 30, 2002, 
VA revised the criteria for evaluating skin disabilities.  67 
Fed. Reg. 49590-49599 (2002) (now codified at 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 through Diagnostic Code 7833 
(2006)).  This regulatory change is relevant to that portion 
of the appeal occurring on and after the effective date of 
the revisions, August 30, 2002.  The more favorable version 
of any change in law or regulations during an appeal will be 
applied but the new version may not be applied prior to the 
effective date thereof, in the absence of language in the law 
or regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-29 (2003) (overruling in part 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991) and 
citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)); see 
also VAOPGCPREC 7-2003.  There is no such language in this 
case.  But, a prior regulation, or old rating criteria, may 
be applied to the period on or after the effective date of a 
new regulation, thus allowing for the application of the old 
rating criteria to the period on or after the effective date 
of the revised criteria.  See VAOPGCPREC 3-2000; see also 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).  

Prior to August 30, 2002, including back to May 1, 1977, 
Diagnostic Code 7819 provided that benign new skin growths 
were to be rated as scars, or as for eczema (dependent on 
location, extent, and repugnant or otherwise disabling 
character of manifestations).  38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2002).  

Under these pre-August 30, 2002, rating criteria, 
a 10 percent rating was warranted for superficial scars that 
were poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2002).  A 10 percent was also 
appropriate for superficial scars that were tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Finally, a scar could be rated 
based on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

Under the pre-August 30, 2002, rating criteria, eczema with 
slight, if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area warranted a noncompensable 
evaluation.  A 10 percent rating was warranted for eczema 
with exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  

Under the revised rating criteria, benign skin neoplasms that 
do not affect the head, face, or neck are rated as scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) or 
impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 
7819 (2006).  

Under revised Diagnostic Code 7801, scars, on other than the 
head, face, or neck, that are deep or cause limited motion 
are rated as 10 percent disabling if they cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  Under revised 
Diagnostic Code 7802, superficial scars, on other than the 
head, face, or neck, that do not cause limited motion and 
encompass an area or areas at least 144 square inches (929 
sq. cms.), warrant a 10 percent evaluation.  Under revised 
Diagnostic Code 7803, superficial unstable scars warrant 
a 10 percent evaluation, and under revised Diagnostic Code 
7804 superficial scars that are painful on examination 
warrant a 10 percent evaluation.  Under revised Diagnostic 
Code 7805, other scars may be rated on limitation of function 
of the affected part.  38 C.F.R. § 4.118 (2006).  

Notes pertaining to scars specify that scars in widely 
separated area, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  A deep scar is one associated with underlying soft 
tissue damage, and a superficial scar is one not associated 
with underlying soft tissue damage.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  38 C.F.R. § 4.118, Notes following 
Diagnostic Codes7801-7804 (2006).  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  These statements, however, must be 
viewed in conjunction with the objective medical evidence as 
required by the applicable rating criteria. 

With consideration of the rating criteria in effect prior to 
August 30, 2002, and on review of the evidence outlined 
earlier, the Board finds that prior to September 15, 1998, 
the date of excision of the lipomas of the left axilla and 
arm, those lipomas were manifested primarily by subcutaneous 
nodules with complaints of occasional burning and tingling; 
there was no showing of exfoliation or exudation, and to the 
extent that there was itching, it mainly involved the lipoma 
in the left axilla, a non-exposed area.  In particular, other 
than in the report of the veteran's service retirement 
examination in February 1977, there is no medical evidence of 
the presence of a lipoma in the left axilla until March 1981 
when the veteran complained that a growth in his left armpit, 
present since 1979, had increased in size recently and caused 
intermittent burning pain.  In May 1981, a physician 
estimated the size of the soft mass in the left axilla at 2 
by 3-cm.  

The veteran reported gradual growth of the nodule in the left 
axilla from 1981 to 1996, but reported no particular symptoms 
other than occasional tingling/burning sensations during that 
period, and the record does not show, nor does he contend 
that he sought medical treatment.  At the time of VA 
evaluation in March 1997, the veteran complained of 
occasional burning and tingling of the lipoma in the left 
axilla, and the examining physician found a soft, 
subcutaneous nodule in the left axilla, measuring 11 by 10 
cm, and a 2-cm subcutaneous nodule in the left arm.  At the 
time of the August 1998 referral for surgery, examination 
showed soft fleshy lumps in the left lateral thorax and left 
arm.  

Based on the observed and reported manifestations of the 
veteran's lipomas of the left axilla and arm from the day 
following separation from service to September 15, 1998, the 
date of excision of the lipoma, there were no scars, and it 
is the judgment of the Board, even if rated as analogous to 
scars, the evidence of complaints of burning/tingling 
sensations in the left axilla does not rise to the level of 
evidence that meets or approximates a tender and painful scar 
required for a 10 percent rating under Diagnostic Code 7804 
as in effect prior to August 30, 2002.  Further, the only 
evidence of impairment of function is the testimony of the 
veteran's wife that the veteran complained he could not put 
his arm down very well; this does not show impairment of 
function that would meet or approximate the criteria for a 
compensable rating under any potentially applicable 
diagnostic code pertaining to limitation of function.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (pertaining to 
movement of shoulder girdle and arm); 38 C.F.R. § 4.73, 
Diagnostic Codes 5301-5306 (pertaining to muscle injuries of 
the shoulder girdle and arm), Diagnostic Codes 5319-5323 
(pertaining to muscle injuries of the torso and neck).  

Also, the evidence did not meet or approximate the criteria 
for under Diagnostic Code 7806 for eczema.  To the extent 
that the burning/tingling sensation described by the veteran 
or the veteran's complaints of itching burning described by 
his wife are equivalent to itching under Diagnostic Code 
7806, as stated earlier it was primarily in the left axilla, 
a nonexposed surface and relatively small area; to the extent 
it involved the left arm, though arguably an exposed surface, 
the area of the nodule at its largest was 2 by 3 cm, and was 
certainly a small area.  The veteran's occasional itching or 
burning therefore was consistent with a noncompensable rating 
and in the Board's judgment did not meet or approximate the 
criteria for a 10 percent rating under Diagnostic Code 7806.  

In view of the foregoing, the Board finds that prior to 
September 15, 1998, the preponderance of the evidence was 
against an initial compensable rating for lipomas of the left 
axilla and arm.  

It is documented clearly that the veteran underwent excision 
of the lipomas of the left axilla and arm on September 15, 
1998.  The post-operative drainage in the left axilla 
resolved, but when the veteran was seen approximately a year 
later in October 1999, there was swelling, and the veteran 
complained of pain in the axillary area.  Later medical 
reports, including the fee-basis VA dermatology examinations 
in December 1999, March 2004, and January 2005, show well-
healed scars at the incision sites, which were depressed and 
atrophic but freely movable, and the physician generally 
described the scars as nontender and nonpainful.  When most 
recently measured, the scar dimensions were 9.5 by 3-cm in 
the left axilla and 1.2 by 3 cm on the left arm.  The 
physician noted that the veteran reported numbness, burning 
and pain, and in the January 2005 examination report, the 
physician said that on even small movements, the veteran at 
times felt pain in the scar areas.  

Considering either the rating criteria in effect prior to 
August 30, 2002, or the revised rating criteria, Diagnostic 
Code 7819 for benign skin neoplasms, under both its former 
and current regulatory versions, essentially directs that 
these entities be rated as scars, disfigurement, or on the 
basis of functional impairment.  The Board therefore finds 
that from the time of the September 1998 surgery, it is most 
appropriate, under both the former and current versions of 
38 C.F.R. § 4.118, to rate the lipoma excision residuals 
under Diagnostic Code 7804, which addresses superficial scars 
that are tender/painful on evaluation.  Moreover, because 
both versions of Diagnostic Code 7804 assign a maximum 
10 percent rating, neither version is more favorable to the 
claim.  

With consideration of the evidence described above, along 
with review of all of the remaining evidence of record, the 
Board finds that since excision of the lipomas of the left 
axilla and arm on September 15, 1998, and with resolution of 
reasonable doubt in favor of the veteran, the record 
satisfactorily establishes that the veteran has experienced 
ongoing, although intermittent, pain at the sites of his 
lipoma excisions on the left axilla and arm.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The Board recognizes 
that the dermatologist who examined the veteran described the 
scars as nonpainful, but he did state under objective 
findings that the veteran felt pain in the scar areas at 
times.  In addition, the veteran has made credible reports as 
to his experiences of pain relative to the lipoma excision 
sites, particularly the left axilla.  The Board therefore 
holds that it is appropriate to find that since the 
September 15, 1998, surgery the veteran has experienced pain, 
albeit intermittently, but chronically, at these locations.  
Id.  

Under the circumstances, the lipomas of the left axilla and 
arm and excision residuals may be assigned an initial 
10 percent rating from September 15, 1998, to August 30, 
2002, under Diagnostic Code 7804 as in effect during that 
time, and an initial 10 percent rating from August 30, 2002, 
under the prior or revised version of Diagnostic Code 7804.  
It is the judgment of the Board that the location of the 
scars, that is, the left axilla and arm would not qualify as 
being in widely separated area and therefore do not qualify 
for separate 10 percent ratings.  

The Board has also considered whether any other former or 
current diagnostic codes under 38 C.F.R. § 4.118 may be 
applied to assign a rating in excess of a 10 percent rating 
under Diagnostic Code 7804 from September 15, 1998.  The 
evidence outlined earlier does not, however, show the 
presence of other pertinent abnormal skin symptoms that would 
warrant the assignment of a rating in excess of 10 percent 
under any other available former or current diagnostic codes, 
such as deep or motion-limiting scar area or areas exceeding 
12 square inches (77 sq. cm.) that would qualify for a 
20 percent rating under the revised rating criteria or 
symptoms that may be rated as analogous to eczema under the 
former criteria and which would require constant exudation, 
constant itching, extensive lesions, or marked disfigurement 
for a 30 percent rating.  

In summary, pursuant to the application of the principles of 
staged ratings in initial claims, the Board finds that from 
May 1, 1977, to September 15, 1998, the veteran's lipomas of 
the left axilla and arm were manifested primarily by 
subcutaneous nodules with complaints of occasional burning 
and tingling; there was no showing of exfoliation, exudation, 
or itching.  Prior to September 15, 1998, the preponderance 
of the evidence was against an initial compensable rating for 
lipomas of the left axilla and arm, and the benefit of the 
doubt rule is not applicable to that aspect of the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  

Further, the Board has found that competent medical and 
credible lay evidence of record establishes that from the 
date of surgery, September 15, 1998, residuals of a lipoma 
excisions on the left axilla and arm predominantly consist of 
superficial scars with the axilla scar measuring 9.5 by 3 cm 
and the left arm scar measuring 1.2 cm by 3 cm, a combined 
area of less than six square inches or 39 square cm; those 
scars have been productive of no more than intermittent pain.  
For this period, the Board considers the evidence for and 
against an initial compensable rating to be in relative 
equipoise, and, with application of the benefit of the doubt 
rule, has concluded that an initial 10 percent rating is 
warranted the veteran's lipomas and excision residuals of the 
left axilla and arm from September 15, 1998.  Id.  



Allergic rhinitis

Factual background

Unlike the situation involved in the initial rating of the 
lipomas of the left axilla and arm, the appeal concerning 
allergic rhinitis stems from an increased rating claim filed 
by the veteran.  Briefly, in a November 1977 rating decision, 
the RO granted service connection and assigned a 
noncompensable rating from May 1, 1977, the day following the 
veteran's retirement from service.  The veteran did not 
appeal that decision.  He filed a claim for an increased 
rating in November 1996, and in a rating decision dated in 
June 1997, the RO granted a 10 percent rating for allergic 
rhinitis effective from November 1, 1996, the date of receipt 
of the claim.  The veteran disagreed with the effective date 
for the 10 percent rating and perfected an appeal as to that 
issue.  In a decision dated in May 2000, the Board denied 
entitlement to a date earlier than November 1, 1996, for the 
assignment of a 10 percent rating for allergic rhinitis.  
There is no indication that the veteran appealed that matter 
to the Court.  

At a January 1999 hearing pertaining to the earlier effective 
date claim, it was noted that the veteran was raising the 
issue of entitlement to an increased rating for allergic 
rhinitis.  In a January 2000 rating decision, the RO denied 
the increased rating claim, and the veteran's disagreement 
with that decision led to this appeal.  

As was noted earlier, where service connection already has 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco v.  Brown, 7 Vet. App. 55, 58 (1994).  

Outpatient records from a military clinic show that in 
May 1998, the veteran requested medications for his allergies 
and complained of itching eyes and sneezing.  On examination, 
the sclera were minimally diffusely injected, there was no 
sinus tenderness or discharge, and there was no nasal 
discharge.  The assessment was allergic conjunctivitis and 
allergic rhinitis.  The physician prescribed an antihistamine 
for the allergic rhinitis.  When he was seen at a VA clinic 
to establish a primary care provider in August 1998, the 
veteran reported that he had allergies and had had off and on 
sneezing since he was 29 years old.  On examination, the 
eyes, ears, nose, and throat were normal.  

When he was seen at a VA clinic in February 1999, the veteran 
said he had no new problems except for his allergic rhinitis, 
which he claimed was not as bad as before.  He wanted refills 
of his Actifed and Vasocon ophthalmic solution, which he had 
used previously.  Physical examination was deferred, and 
prescriptions were refilled.  In March 1999, the veteran was 
seen with complaints of a productive cough with nasal 
congestion for six days associated with facial pain and a 
low-grade fever.  On examination the turbinates were 
erythematous and enlarged with thick greenish nasal 
discharge, and there was tenderness over the frontal sinuses.  
The assessment was rhinosinusitis/bronchitis.  Biaxin, 
Robitussin DM, and Sudafed were prescribed.  

VA outpatient records show that in May 1999, the veteran 
complained of off and on runny nose, sinus congestion, watery 
eyes, and frequent sneezing since his visit in February 1999, 
and he said that for the past two weeks he had been having 
facial pain and headache.  On examination, there was mild 
erythema of the throat without exudates.  The turbinates were 
enlarged, and there was clear nasal discharge with some 
tenderness over the frontal sinuses.  The assessments were 
chronic sinusitis and allergic rhinitis.  Antibiotics, a 
sinus decongestant, a nasal decongestant, a steroidal nasal 
spray, and eye drops were prescribed.  

In early August 1999, the veteran reported he was still 
having sneezing and puffy eyes, and he said the 
chlorpheneiramine was not helping.  On examination, the nasal 
turbinates were swollen, bilaterally, and there was some 
periorbital puffiness.  The assessment was allergic rhinitis, 
chronic, severe.  When he was seen in a VA ear, nose, and 
throat clinic in late August 1999, the veteran complained of 
off and on runny nose, sinus congestion, frequent sneezing, 
and watery itchy eyes.  He claimed his allergies triggered 
his sinusitis and he sometimes had to breathe from his nose.  
He was noted to be on an antihistamine, decongestants as 
needed, and a steroid nasal spray.  The physician also noted 
that the veteran complained of nighttime nasal congestion.  
On examination, the nasal mucosa was erythematous, and there 
was clear rhinorrhea.  The oropharynx was erythematous with 
post nasal drop.  The assessment was severe long-standing 
allergic rhinitis.  The physician said there was no evidence 
of chronic sinusitis.  He said that nasal irrigation and 
referral to a fee-basis allergist could be considered.  

At a VA outpatient clinic follow-up visit in early 
September 1999, the veteran complained of rhinorrhea, 
constant sneezing, and itchy throat with post nasal drip, 
watery itchy eyes and nasal congestion especially at night.  
On examination, there was nasal congestion and exudates.  The 
nose was erythematous with clear secretions.  He throat was 
erythematous, and the eyes were injected with tearing.  The 
assessment was allergic rhinitis, severe, chronic.  When he 
was seen in early October 1999, he veteran described his 
rhinitis as "incapacitating."  He reported his eyes were 
burning and tearing and he had a lot of sneezing.  On 
examination, the veteran's eyes were red, watery, and swollen 
in the periorbital regions.  He talked with a nasal quality, 
and was obviously congested.  The assessment was severe 
allergic rhinitis, and referral was made for a fee-basis 
allergist.  

The veteran visited a fee-basis allergist in October 1999, 
and his report included the veteran's history of rhinitis 
symptoms dating from service.  The veteran reported that his 
symptoms occurred on a perennial basis with exacerbations 
from March to, and including, October or November and that 
his symptoms had become more noticeable in the past three to 
four years with much ocular symptoms.  His current 
medications were noted to consist of Sudafed, Chlor-
Trimenton, and Vancenase Pocket inhaler.  On examination, the 
physician noted the conjunctiva were slightly injected.  
There were no nasal polyps, and the oral mucosa and pharynx 
were normal.  The impression included rhinitis, allergic, 
perennial, with exacerbations from spring through fall and 
conjunctivitis, allergic.  The physician provided the veteran 
with samples of Claritin, Zyrtec, Nasonex Nasal Spray, and 
Patanol Ophthalmic Solution.  After allergy testing, which 
was completed in February 2000, the physician stated that 
findings were compatible with an individual being symptomatic 
on a perennial basis with exacerbations mainly in the Fall 
and also to some extent in the Spring, which coincided with 
the veteran's history in that he reported he was bothered 
year round, worse from March through October or November.  
The physician said that in view of the veteran's poor 
response to medications in the past, he recommended a program 
of Immunotherapy on a trial basis for effect.  

In a letter dated in March 2000, a VA family nurse 
practitioner stated that since August 1998, the veteran had 
been seen numerous times for chronic sinusitis and had been 
recently seen for an acute exacerbation of his sinus 
difficulty.  In a letter dated in mid-March 2000, a VA 
physician stated that the veteran had been seen by him for 
his chronic condition of sinusitis/allergic rhinitis.  The 
physician stated that he had treated the veteran at least 
four times during the past year with a variety of antibiotics 
for this condition.  

VA outpatient records show that when the veteran was seen in 
April 2001, examination showed his conjunctiva were normal, 
his nose was within normal limits as was his throat.  At a 
routine visit in June 2001, the head, eyes, ears, nose, and 
throat were all within normal limits, and the same findings 
were made at a visit in October 2001.  

In a letter dated in December 2001, the VA fee-basis 
allergist reported that the veteran started on Immunotherapy 
in mid-August 2000, and received his shots quite regularly 
from August through December 2000.  He stated hat the veteran 
continued to receive his shots in 2001, but on a somewhat 
sporadic and irregular basis due to his work schedule ad 
other medical problems.  The physician said that as a result, 
it was not possible to increase dosage to the desired level.  
The physician said a higher dosage level was necessary before 
any potential benefit could be obtained.  He requested 
authorization for continuation of the Immunotherapy program 
as the veteran was expected to be able to come for shots on a 
more regular basis.  VA authorized continued therapy through 
December 2002.  

At a routine VA outpatient visit in February 2002, the head, 
eyes, ears, nose, and throat were all within normal limits, 
and the same findings were made at visits in June 2002, 
October 2002, and January 2003.  Intervening records as well 
as subsequent records dated from January 2003 to 
November 2003 do not mention symptoms or diagnoses of 
allergic rhinitis.  Medication lists continued to include 
antihistamines and nasal sprays.  In December 2003, a 
physician noted that she wrote a prescription for Allegra.  

At a VA examination in March 2004, the veteran complained of 
mucus discharge and post nasal drip during the allergy 
season, which was spring and summer for him.  He also 
complained of burning eyes during his allergy flare-ups.  The 
veteran reported that he had been treated with allergy shots 
for two years with very small success and also used Zyrtec 
and steroid nasal sprays with temporary relief.  The veteran 
stated that he had maxillary and frontal pressure with 
headaches during his allergies.  He said there was no 
purulent discharge during the allergy season, but there was 
clear discharge.  He said he got two to three allergy attacks 
per year, but had no periods of incapacitations.  On physical 
examination, there was 75 percent obstruction on the right in 
the nose, and there was 80 percent obstruction on the left 
with hypertropic turbinates.  There was no tenderness, 
purulent discharge or crusting of the sinuses; there was no 
stenosis of the larynx, and there was no facial 
disfigurement.  The diagnosis was allergic rhinitis, and the 
physician said the disease therefore primarily involved the 
nose.  

Later VA medical records, dated to November 2004, do not 
include complaints or findings concerning the veteran's 
service-connected allergic rhinitis.  

Analysis

In his arguments for an increased rating for his allergic 
rhinitis beyond the currently assigned 10 percent rating, the 
veteran has pointed to evidence of ongoing prescriptions to 
alleviate his allergy symptoms.  He asserts that his annual 
episodes throughout the year far exceed six non-
incapacitating episodes with symptoms including burning eyes, 
headaches, and purulent discharge.  He argues that the 
evaluation for his allergic rhinitis should be raised to 
20 percent or 30 percent due to its long-standing nature and 
ongoing discomfort and effects.  At the September 2002 
hearing, the veteran emphasized that health care providers 
who had treated and evaluated him described his allergic 
rhinitis as severe.  

Under the Rating Schedule, allergic rhinitis is rated under 
38 C.F.R. § 4.97, Diagnostic Code 6522.  Under Diagnostic 
Code 6522, a 10 percent rating is warranted where there are 
no polyps, but there is greater than 50 percent obstruction 
of the nasal passages on both sides or complete obstruction 
on one side.  A 30 percent rating requires the presence of 
polyps.  38 C.F.R. § 4.97 Diagnostic Code 6522.  

Review of the evidence of record shows that examiners have 
found there are no polyps, which forecloses the possibility 
of a rating greater than 10 percent for the veteran's 
allergic rhinitis under Diagnostic Code 6522.  

The RO has rated the veteran's allergic rhinitis as analogous 
to chronic pansinusitis, Diagnostic Code 6510.  See 38 C.F.R. 
§ 4.20 (2006).  Under Rating Schedule, all forms of chronic 
sinusitis (Diagnostic Codes 6510-6514) are evaluated by 
application of the General Rating Formula for Sinusitis 
(General Formula).  Under these guidelines, a 10 percent 
disability rating is awarded for sinusitis manifested by one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating requires 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 and 
following note.  

Review of the evidence outlined above shows that veteran's 
allergic rhinitis was quite active in 1999, various examiners 
described the veteran's allergic rhinitis as severe, and his 
VA physician reported having treated the veteran for 
sinusitis/allergic rhinitis with antibiotics at least four 
times in the year prior to March 2000.  The Board notes, 
however, that the medical evidence does not show that the 
veteran's allergic rhinitis has ever required bed rest, nor 
does it show that on an annual basis he has averaged more 
than six non-incapacitating episodes characterized by 
headaches, pain, and purulent discharge or crusting.  Rather 
the medical evidence shows that the veteran's allergic 
rhinitis is manifested primarily by sneezing, watery eyes, 
nasal congestion, and runny nose with clear discharge.  

Only rarely do the medical records show complaints of 
headaches, and based on the December 2001 report of the fee-
basis allergist who started allergy shots in mid-August 2000 
with a report in December 2001 and VA outpatient records 
dated from April 2001 to November 2004, there is no 
documentation of any episode of allergic rhinitis during that 
time.  The Board acknowledges that the veteran received 
allergy shots and has received continuing treatment with 
antihistamines, decongestants, and nasal sprays, but even by 
his own account at the March 2004 VA examination, he then 
reported he had two to three allergy attacks per year.  The 
Board gives greater weight to the veteran's reports to an 
examining physician than to his statements made as argument 
to support his increased rating claim.  Under the 
circumstances, the Board cannot find there have been more 
than six non-incapacitating episodes of allergic rhinitis per 
year.  Further, there is no evidence of any incapacitating 
episode as defined by regulation.  Thus neither criterion for 
a 30 percent rating under the diagnostic code for sinusitis 
has been met or approximated.  

As a final matter, in exceptional cases where schedular 
evaluations are found to be inadequate, "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is considered.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the veteran's disability picture is not so 
exceptional or unusual as to render impractical the 
application of regular schedular standards.  Although the 
veteran has reported that he has been embarrassed by reddened 
eyes and been bothered by sneezing, which he says keeps him 
from going back to teaching, the record shows that he has 
maintained employment.  Under these circumstances, the Board 
cannot find that the allergic rhinitis markedly interferes 
with employment.  Further, the record does not show that 
during the period under consideration the veteran has 
required hospitalization, much less frequent hospitalization, 
for his allergic rhinitis, nor is it otherwise shown that his 
disability picture is exceptional or unusual.  The Board 
therefore concludes that referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
service for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b) is not warranted.  

In reaching its conclusion that the criteria for an increased 
rating for allergic rhinitis have not been met, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable here because the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for allergic rhinitis.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  


ORDER

From May 1, 1977, to September 15, 1998, and initial 
compensable rating for lipomas of the left axilla and arm is 
denied. 

An initial 10 percent rating for lipomas of the left axilla 
and arm and excision residuals is granted from September 15, 
1998, subject to the law and regulations governing the 
payment of monetary benefits.  

An increased rating for allergic rhinitis is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


